Citation Nr: 0814449	
Decision Date: 05/01/08    Archive Date: 05/12/08

DOCKET NO.  04-31 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder.

2.  Entitlement to service connection for a bilateral knee 
disorder.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), claimed as a 
lung condition.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to June 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision issued by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in No. Little Rock, Arkansas.  

A hearing was held at the RO before the undersigned Veterans 
Law Judge in September 2005.

Procedurally, the veteran's claims were initially before the 
Board in December 2005.  At that time, the Board rendered a 
decision that reopened and remanded the claim for service 
connection for a bilateral knee disorder and remanded the 
claim for service connection for an acquired psychiatric 
disorder to the Appeals Management Center.  This decision 
also denied reopening the veteran's claims for service 
connection for chronic obstructive pulmonary disease and a 
back disorder.  

The veteran appealed the denials of his claims to reopen to 
the Court of Appeals for Veterans Claims, which vacated the 
December 2005 decision in part and remanded the veteran's 
claims to reopen for further action by the Board.  In 
December 2006, the Board remanded the veteran's claims to 
reopen to the Appeals Management Center.  

After conducting the requested notice and development on all 
four of the veteran's claims, the claims have been returned 
to the Board and our now ready for final adjudication.


FINDINGS OF FACT

1.  The veteran's mild degenerative arthritis 
(osteoarthritis) of the knees is not related to any injury or 
disease incurred in service.

2.  The veteran does not have a current acquired psychiatric 
disorder.

3.  The RO denied service connection for chronic obstructive 
pulmonary disorder and a back disorder in a September 2002 
rating decision.  The veteran did not appeal that decision, 
and it is final.

4.  None of the new evidence submitted subsequent to 
September 2002 in support of the veteran's claims for service 
connection for chronic obstructive pulmonary disorder and a 
back disorder is material.


CONCLUSIONS OF LAW

1.  Degenerative arthritis (osteoarthritis) of the knees was 
not incurred in service.  38 U.S.C.A. §§ 1131, 1137, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.303, 3.159, 3.303, 3.304, 3.307, 3.309 (2007).

2.  An acquired psychiatric disorder was not incurred in 
service.  38 U.S.C.A. §§ 1131, 1137, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).

3.  The September 2002 rating decision that denied service 
connection for chronic obstructive pulmonary disease and a 
back condition is final.  38 U.S.C.A. § 7105(b), (c) (West 
2002); 38 C.F.R. § 3.160(d), 20.201, 20.302 (2007).

4.  New and material evidence has not been received, and the 
veteran's claims for service connection for chronic 
obstructive pulmonary disease and a back condition are not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance Requirements

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Sufficient notice must inform the claimant (1) of any 
information and evidence not of record that is necessary to 
substantiate the claim; (2) of the information and evidence 
that VA will seek to provide; (3) of the information and 
evidence that the claimant is expected to provide; and (4) 
that he or she should provide any evidence in his or her 
possession that pertains to the claim.  Notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006).

In the present case, notice was provided to the veteran in 
December 2003, prior to the initial AOJ decision.  This 
notice was deficient in that it failed to provide notice to 
the veteran of the fourth Pelegrini II element as set forth 
above.  The Board finds, however, that the purposes of the 
notice requirements has not been frustrated and the error in 
failing to provide notice of the fourth Pelegrini II element 
has not affected the essential fairness of the adjudication 
because the veteran had actual knowledge of what information 
and evidence is needed to establish his claims for service 
connection, which is evidenced by his submissions of medical 
evidence in support of his claims, including a medical 
opinion.  See Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. 
Cir. 2007) (VCAA notice errors are presumed prejudicial and 
require reversal unless VA can show error did not affect the 
essential fairness of the adjudication.).  The veteran has 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claims.  He was told it 
was his responsibility to support the claims with appropriate 
evidence and has been given the regulations applicable to 
VA's duty to notify and assist.  Indeed, the veteran 
submitted substantial evidence in connection with his claims, 
which indicates he knew of the need to provide VA with 
information and evidence to support his claims.  Thus, the 
veteran will not be prejudiced by the Board proceeding to 
adjudicate his claims.

The Board further notes that the veteran was provided notice 
in January 2007 pursuant to Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  However, given the denial of the 
veteran's claims, any questions as to a disability rating or 
effective date are moot.  Thus the Board finds that the 
veteran has not been prejudiced by VA's failure to provide 
notice earlier on these elements of his claims.

Finally, with regard to the veteran's claims to reopen, the 
Board notes that during the pendency of this appeal, the 
Court of Appeals for Veterans Claims (Court) issued a 
decision in Kent v. Nicholson, 20 Vet. App. 1 (2006), which 
described the requirements with respect to the content of 
notice for reopening claims.  The Board finds that the 
December 2003 notice provided to the veteran was sufficient 
to meet the notice requirements set forth in Kent.  
Nevertheless, additional notice was provided in January 2007, 
and his claims were subsequently readjudicated in December 
2007.  Thus any deficiency in the December 2003 notice has 
been cured by proper notice and subsequent readjudication.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).   

For the foregoing reasons, the Board finds that the purposes 
behind VA's notice requirements have been satisfied, and the 
veteran will not be prejudiced by the Board proceeding to 
adjudicate his claims.

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran's service medical records are in the claims file.  VA 
outpatient records are in the file for treatment from January 
2002 through October 2005.  The veteran did not identify any 
private medical treatment received for any of his claimed 
disabilities, but did submit a statement from a private 
physician in support of his claim for service connection for 
bilateral knee disorders.  In addition, the veteran 
identified that he was receiving disability benefits from the 
Social Security Administration and those records were 
obtained in December 2003.  The veteran was notified in the 
rating decision, Statement of the Case and Supplemental 
Statement of the Case of what evidence had been obtained and 
considered.  He has not identified any additional evidence.  
VA is only required to make reasonable efforts to obtain 
relevant records that the veteran has adequately identified 
to VA.  38 U.S.C.A. § 5103A(b)(1) (West 2002).   VA, 
therefore, has made every reasonable effort to obtain all 
records relevant to the veteran's claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  The veteran was 
afforded VA examinations on his claims for service connection 
for bilateral knee disorders and a psychiatric disorder in 
October 2007.  With regard to the veteran's claims to reopen 
for service connection for a back disorder and chronic 
obstructive pulmonary disease, when a claim is one to reopen 
a finally decided claim, VA is not obligated to provide a 
medical examination or obtain a medical opinion until new and 
material evidence has been received.  See 38 C.F.R. 
§ 3.159(c)(4)(iii) (2007).  Since, as set forth below, the 
veteran has failed to submit new and material evidence to 
reopen these claims, VA was not obligated to provide him with 
medical examinations related to these claimed disabilities.

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claims. 

II.  Service Connection Claims

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Bilateral Knee Disorders

The veteran's claim was initially denied in the September 
2002 rating decision.  The veteran filed a claim to reopen in 
October 2003.  By decision issued in December 2005, the Board 
reopened and remanded the veteran's claim for additional 
development to include a VA examination.  The veteran's claim 
is now back before the Board for final adjudication.

The Board's initial determination is whether the veteran has 
current bilateral knees disorder.  Because the treatment 
records did not indicate an exact diagnosis relating to the 
veteran's knee complaints, he was sent for a VA examination 
in October 2007 in order to determine what, if any, 
disability he has related to his knees.  After examining the 
veteran and obtaining x-rays, the examiner diagnosed the 
veteran to have very mild bilateral patellofemoral 
degenerative arthritis.  In addition, the veteran submitted a 
statement dated in October 2006 from a private doctor who 
indicates the veteran suffers from bilateral osteoarthritis 
of his knees.  Thus, the Board finds that the evidence 
establishes that the veteran has a current disability 
relating to his knees, degenerative arthritis 
(osteoarthritis).

The next inquiry is whether there is evidence of the 
incurrence of a disease or injury in service.  The veteran 
was in service in the Navy onboard the USS Kitty Hawk from 
approximately October 1966 to his discharge in June 1967.  
The service medical records show that the veteran was seen on 
February 13, 1967 with complaints of an injury to his left 
leg while cuffs were being placed on his legs (evidence of 
record indicates that the veteran was placed in the brig due 
to his refusal to follow orders).  Physical examination 
revealed cut scars on the left leg but the left knee was 
stable, fully mobile and without pain elicited on motion.  No 
fluid in the joint was noted.  He was cleared for 
confinement.

A February 14, 1967 treatment note, however, indicates that 
the veteran had developed a little effusion in the knee, but 
there were no signs of ligament injury or inflammation.  The 
knee was wrapped.  On follow-up two days later, the veteran 
still had a moderate effusion of the left knee with marked 
restriction of flexion.  Examination was otherwise negative.  
On February 18, 1967, the effusion persisted with the same 
limitation of flexion.  The veteran complained of aching pain 
now in the knee.  Sometime during the next week, the veteran 
was seen at the Orthopedic Clinic at the US Naval Hospital at 
Subic Bay.  Physical examination revealed the veteran had an 
effusion, tenderness at the lateral joint line and limited 
extension.  X-rays revealed a 3 by 10 cm. eccentric lesion on 
the distal metaphysis.  The impression was possible tear of 
the lateral meniscus and probable nonossifying fibroid.  The 
veteran was placed in a walking cylinder cast for three weeks 
and given quad sitting exercises.  The cast was removed on 
March 5, 1967.  At that time the veteran had flexion of the 
knee beyond 130 degrees and pain in the region of the lateral 
collateral ligament.  Test for meniscus tear was negative.  
Discharge summary shows the veteran was discharged from the 
USS Kitty Hawk infirmary on March 10, 1967, with a diagnosis 
of left knee sprain.  Physical examination did not show any 
definite signs of ligament injury.  X-rays only showed a 
cystic lesion of the distal femur.  The veteran was 
essentially asymptomatic by the 20th day of hospitalization 
and was discharged to duty with a long leg cast.  A final 
follow up was conducted on April 6, 1967.  The veteran was 
seen for complaints of symptoms of an upper respiratory 
condition, but also complained of trouble with his left knee.  
Physical examination showed the knee to be stable without 
effusion or point tenderness.  The veteran underwent a 
separation examination in June 1967 at which no findings were 
made of any continuing knee disorder.

The service medical records contain no complaints or 
treatment relating to the veteran's right knee.  Although the 
March 10, 1967, discharge makes a notation that the veteran's 
right knee was casted, this is clearly a typographical error 
and not an actual indication of treatment of the right knee, 
as at the time the veteran was being treated for his left 
knee and the remaining records indicate his left knee was the 
one with the cast on it.

The Board notes that the veteran has testified that he 
sustained ligament injuries to both his knees in service.  
Clearly, the veteran's testimony is inconsistent with what is 
shown in the service medical records.  Given that the 
veteran's testimony was rendered almost 40 years after the 
incident in service, the Board finds that the report of the 
incident as seen in the service medical records are more 
probative to what actually occurred as they are more 
contemporaneous with the time of the injury and the treatment 
thereof.  Furthermore, the veteran's testimony in 2005 is 
less probative than the service medical records as it was 
made in conjunction with the veteran seeking monetary 
benefits from VA.  Thus, given the lapse of time and the 
veteran's inherent bias, the Board finds his testimony to be 
less credible than the report of his injury and treatment 
thereof seen in the service medical records to show what 
injury was sustained in service.

Thus, pursuant to the service medical records, it is clear 
that the veteran had an injury to the left knee resulting in 
an effusion with marked limitation of motion that required 
casting.  However, there is no record in the service medical 
records of any complaints or treatment relating to the 
veteran's right knee although the veteran has testified that 
he injured and was treated for both knees in service.

Finally, the medical evidence must establish a nexus between 
the veteran's current bilateral knees disorder and any injury 
or disease incurred in service.  VA and non-VA treatment 
records in the claims file only show treatment since 2002 for 
complaints of knee pain.  None of this medical evidence 
indicates that the veteran's bilateral knees disorder is 
related to his military service.

In support of his claim, however, the veteran submitted a 
statement dated in October 2006 from a private doctor.  This 
doctor states that the veteran suffered an injury to his 
knees while in the service and now suffers from bilateral 
osteoarthritis in his knees which is slowly progressive.  
Furthermore, the doctor opined that the veteran's 
osteoarthritis is related to this injury.

In contrast, the veteran underwent a VA examination in 
October 2007.  The examiner was requested to provide an 
opinion as to the etiology of any knee disorder found.  The 
examiner diagnosed the veteran to have rheumatoid arthritis 
diagnosed times one year, bilateral patellofemoral 
degenerative arthritis very mild degree, and history of 
twisting injury to the left knee (sprain) resolved from March 
of 1967.  The examiner opined that it is less likely than not 
that any condition the veteran has in his knees now is 
related in any way to his sprain which occurred 40 years ago 
while on military active duty.  Rather it was his opinion 
that the veteran's symptoms are due to minimal progressive 
degenerative disease which is present and would be expected 
with normal aging and use.  The examiner also noted that the 
veteran did construction work and other heavy work for many 
years until he finally became unemployed in 1999 due to 
chronic obstructive pulmonary disease.  The examiner stated 
that, since the veteran was asymptomatic in the interim 
between 1967 and his later adult life, it is therefore not at 
all likely or in any way reasonable to imagine that his 
symptoms now are in any way related to the injury described 
in 1967 during military active duty.  

The veteran testified at his Board hearing in September 2005 
that he did not seek treatment for his knees until recently.  
His reason for this is that he avoids doctors and only goes 
to them when something is life threatening.  He testified 
further that his knees were hurting him over the years.  
However, this seems inconsistent with his later testimony 
that, in the 1990s, he saw a private doctor for his claimed 
lung condition in order to use up a $250 deductible required 
by his medical insurance as fast as he could so that if 
anything major came up it was covered.  So the veteran 
obviously had health insurance, at least through the 1990s, 
and would go to the doctor in order to use up his deductible.  
This inconsistency reduces the credibility of the veteran's 
testimony that his knees were hurting him over the years 
since he never sought treatment although he clearly had 
access to health care and sought treatment for other medical 
conditions that were not life threatening.  Furthermore, the 
claims file does contain private treatment records from the 
1990s that show the veteran was seeking treatment but that he 
never reported a problem with his knees.  Thus the Board 
finds that the veteran's testimony is insufficient to 
establish a continuity of symptomatology given the lack of 
medical treatment records that would corroborate his 
questionable testimony.

Thus the only credible evidence with regard to nexus is the 
medical opinions of record.  The question then arises as to 
what weight to afford these medical opinions.  The Board must 
assess the credibility and weight of all the evidence, 
including the medical evidence, to determine its probative 
value, accounting for evidence that it finds to be persuasive 
or unpersuasive, and providing reasons for rejecting any 
evidence favorable to the claimant.  Equal weight is not 
accorded to each piece of evidence contained in the record; 
every item of evidence does not have the same probative 
value.  Nevertheless, when, after considering all the 
evidence, a reasonable doubt arises regarding a determinative 
issue, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2007).

After considering both opinions, the Board finds that the 
greater weight is given to the VA examiner's opinion.  It is 
clear from the VA examination report that the examiner had a 
clear picture of the injury in service as the examiner had 
the veteran's service medical records in addition to his 
self-reported history.  This history as set forth in the 
report is consistent with the medical history shown in the 
service medical records and current treatment records.  On 
the other hand, the private doctor's statement indicates the 
veteran "suffered an injury to his knees while in the 
service."  It is clear that the private doctor's opinion is 
based solely upon the veteran's misreport of the injury 
received in service rather than upon a review of the clinical 
records from that period of time as the service medical 
records failed to show the veteran incurred any injury to his 
right knee during service. Since the only evidence that the 
veteran injured his right knee in service is a veteran's own 
testimony, which is clearly unsupported by the record, any 
opinion based upon the fact that the veteran's "knees" were 
injured in service is based upon on an improper factual 
basis.  In this way, the private doctor's opinion is 
undermined and its probative weight significantly decreased.  

Furthermore, in explaining the reasoning for his opinion, the 
VA examiner clearly indicated that the veteran's condition 
was very mild and consistent with what would be expected for 
someone of the veteran's age and with his employment history.  
Conversely, the private doctor offers no reasoning for his 
opinion that the osteoarthritis of the veteran's knees is 
related to the injury in service.  

Based upon the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a bilateral knee disorder.  
Although there is evidence that the veteran incurred a left 
knee strain in service, that injury resolved in March 1967 
(per VA examiner) and the medical evidence fails to establish 
that the veteran's current very mild degenerative arthritis 
(osteoarthritis) of the knees is related thereto.  The 
preponderance of the evidence being against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  Consequently, the veteran's claim for service 
connection for a bilateral knee disorder must be denied.

Psychiatric Disorder

The veteran filed a claim stating that he is seeking service 
connection for aggravation of a pre-existing psychiatric 
disorder and that he believes his military service, 
particularly his service in Vietnam, aggravated this 
condition.

A review of the veteran's entrance examination does not 
reveal any finding of any psychiatric disorder that pre-
existed the veteran's military service.  Nor did the veteran 
indicate on his Report of Medical History that he had any 
pre-service psychiatric disorder.  Rather a review of the 
veteran's service medical records shows that on February 12, 
1967, the veteran was examined to determine his mental 
status.  The report indicates that the veteran was 
interviewed regarding his refusal to obey orders and his 
general disrespect for any authority.  He was oriented, calm 
but withdrawn, and displayed a shallow affect.  His reasoning 
was concrete and immature.  His goals and values which he 
claims superficially were unrealistic and appeared to be 
related to a strong motivation to prove his ability to resist 
direction in any form by others ("I'm doing it [refusing to 
be told what to do] to maintain my self-respect").  It was 
noted that the veteran had a poor family background and has 
responded to most authority figures with contempt.  He left 
high school because he did not care for the restrictions 
imposed by the classroom environment.  He took pride in the 
fact that his parents learned "a long time ago that they 
couldn't get me to do anything I didn't want to."  He was 
informed of the consequences of his behavior and replied he 
did not care.  The doctor stated that, in view of the 
veteran's dissocial personality, he was not fit for military 
life and should be administratively discharged.  

On February 21,1967, the veteran underwent a psychiatric 
consult at the US Naval Hospital at Subic Bay.  He was 
referred because, for the previous 10 days, he had refused to 
carry out orders of superior officers and appeared to be 
heading for an administrative discharge.  At this 
examination, the veteran responded to this that he became 
tired of being told what to do, but since he received 20 days 
in the brig for this, he did not feel he would repeat this 
behavior.  Instead, he stated that he planned to look for an 
opportunity to instigate war between the U.S. and Red China 
He stated: "I would like to see our civilization collapse - 
then I could do as I please."  He referred to having been 
evaluated by a psychiatrist prior to enlisting after he 
threatened to kill a schoolmate and was diagnosed to have 
adolescent adjustment reaction.  He related that his parents 
divorced when he was seven, and he never saw his father 
again.  His mother, however, had been committed one year 
before for a "nervous breakdown."  He stated that he joined 
the Navy because he "couldn't get a winter job."  He 
referred that he did not like the Navy but felt he could 
"exist" for the remainder of his enlistment.  Afterward he 
planned to go to Alaska and live as a trapper.  He did not 
consider himself a loner, although he had no "close 
friends."  Mental status examination revealed the veteran 
was alert, oriented and fairly cooperative.  His speech was 
coherent and spontaneous.  He demonstrated no evidence of 
psychosis.  His mood was neither anxious nor depressed.  His 
affect, however, was fairly flat.  He felt he was an 
introvert (keeps away from close contacts, used to have an 
active fantasy life).  Intelligence was considered to be 
above average but his judgment was impaired by his 
personality defects.  He was fully aware of his behavior and 
was fully responsible for it.  He knew right from wrong and 
was capable of adhering to the right.  The impression was 
schizoid personality with sociopathic features.  It was 
advised that the veteran be administratively separated on 
grounds of unsuitability.  

The veteran's separation examination in June 1967 does not 
make any finding of a psychiatric disorder.  Nor does it 
refer to the February 1967 evaluations.

It is clear from this evidence that the veteran was diagnosed 
to have a personality disorder in service, not an acquired 
psychiatric disorder.  Personality disorders are not 
considered to be disabilities within the meaning of VA 
compensation law.  See 38 C.F.R. § 3.303(c) (2007).  Thus, 
the veteran must establish that he has a current psychiatric 
disability related to his military service in order to be 
entitled to service connection.  

VA and non-VA treatment records do not show that the veteran 
has received any treatment for a psychiatric disorder since 
his separation from service.  The veteran submitted a 
psychological evaluation he had in relation to a claim for 
social security disability benefits that was conducted in 
August 2003.  The psychologist conducted several tests on the 
veteran, including the MMPI.  The psychologist noted that the 
veteran's responses to the MMPI showed a profile similar to 
an individual with a reactive depression and some anxiety, 
who is quite egocentric and depressed, indecisive and 
pessimistic with focus on physical complaints.  The 
tendencies of these individuals are to blame others for their 
difficulties and to be somewhat touchy.  There is also seen a 
good bit of dissatisfaction with social interaction and some 
social isolation.  The psychologist summarized by saying that 
the veteran appears to be an individual in the above average 
range of intellect who is showing anxiety and depressive 
characteristics that may exacerbate any existing physical 
conditions.  

The veteran underwent a VA mental health examination in 
October 2007 to determine whether he has a psychiatric 
disorder and if so, whether it is related to his military 
service.  At the examination, the veteran denied having 
received any mental health treatment or taking any 
psychotropic medications.  He also denied having any mental 
health problems.  Rather, he reported that it was his 
companion who thought he had mental health problems.  After 
examining the veteran, the examiner diagnosed the veteran to 
have a personality disorder, not otherwise specified, 
although he did indicate in his comments that the veteran's 
symptoms appear to be more consistent with a personality 
disorder with some features of schizoid personality disorder 
and some anti-social personality disorder features.  The 
examiner stated that, although the veteran reported some 
depression during the examination, it appeared to be well 
controlled and so mild so as not to meet criteria for 
diagnosis of a depressive disorder of any type.  The examiner 
noted that the veteran was given a diagnosis of schizoid 
personality in service and that the correct diagnosis is a 
continuation of that diagnosis in part.  He stated that he 
did not find evidence of any psychiatric disorder on 
examination.

Thus the Board finds that the preponderance of the evidence 
is against finding that the veteran has a current psychiatric 
disorder that is subject to service connection.  Rather the 
evidence clearly shows that the veteran has a personality 
disorder, diagnosed in service as schizoid personality with 
anti-social features with current manifestations of that but 
not to the point where the full criteria are met for either 
disorder.  The veteran having been diagnosed with a 
personality disorder that is not subject to service 
connection, his claim must be denied on the basis of no 
current disability.

III.  Claims to Reopen

The veteran's claims for service connection for the chronic 
obstructive pulmonary disease (claimed as a lung condition) 
and a back condition were previously denied by a September 
2002 rating decision.  Rating actions are final and binding 
based on evidence on file at the time the veteran is notified 
of the decision and may not be revised on the same factual 
basis except by a duly constituted appellate authority.  
38 C.F.R. § 3.104(a) (2007).  The claimant has one year from 
notification of a RO decision to initiate an appeal by filing 
a notice of disagreement (NOD) with the decision.  The 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002).  The veteran did not at any time indicate disagreement 
with this rating decision.  Therefore, it is final.  
38 U.S.C.A. § 7105 (West 2002).

In October 2003, the RO received the veteran's claims to 
reopen for service connection for a lung condition and a back 
condition.  VA may reopen and review a claim that has been 
previously denied if new and material evidence is submitted 
by or on behalf of the veteran.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007); see also Hodge v. West, 
155 F.3d 1356 (Fed. Cir. 1998).

With claims to reopen filed on or after August 29, 2001, such 
as these, "new" evidence is defined as evidence not 
previously submitted to agency decision makers and 
"material" evidence is evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156 (2007).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last final denial of the claims sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

The evidence received subsequent to September 2002 is 
presumed credible for the purposes of reopening the claims 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

New evidence received since September 2002 consists of the 
veteran's statements and testimony, VA treatment records from 
July 2002 through October 2005 and Social Security 
Administration records.  



Chronic Obstructive Pulmonary Disorder

Initially the Board notes that the veteran originally filed 
for service connection for a lung disorder, which was 
adjudicated in the September 2002 rating decision as a claim 
for service connection for chronic obstructive pulmonary 
disease (COPD).  The condition of COPD was derived from the 
medical evidence of record that showed this to be the 
veteran's only lung disorder at that time.  The veteran filed 
a second claim for service connection for a lung condition in 
October 2003.  The RO has treated this claim as one to 
reopen.  

A claim is one to reopen if it is based upon the same factual 
basis of a previously denied claim for service connection.  
38 U.S.C.A. § 7104(b) (West 2002).  However, a claim is not 
based upon the same factual basis if it is based upon a 
different but properly diagnosed disease or injury.  Rather 
it is a separate and distinct claim that must be considered 
independently from the prior claimed disease or injury.  
Boggs v. Peake, No. 2007-7137 (Fed.Cir. Mar. 26, 2008).  

In the present case, although the veteran again claimed 
service connection for a lung condition, the Board notes that 
the medical evidence shows a diagnosis of emphysema in 
addition to COPD.  However, the Board finds that the veteran 
has limited his claim to service connection for COPD as that 
was the disease/injury that he identified he was appealing in 
both his Notice of Disagreement and his Form 9 (substantive 
appeal).  Thus the Board does not need to consider whether a 
separate adjudication should have been made for the diagnosis 
of emphysema seen in the treatment records.

In the September 2002 rating decision, the veteran's claim 
for service connection for a lung disorder (adjudicated as 
COPD) was denied on the basis that there was no evidence of 
any injury or disease during service and COPD is not a 
disability identified for the purposes of presumptive service 
connection based on exposure to herbicides in service.  In 
order for new evidence received since September 2002 to be 
material, therefore, it must relate to either of these facts.

The list of disabilities identified by VA as related to 
exposure to herbicides for purposes of service connection on 
a presumptive basis has not been amended to include COPD.  
Thus the Board denies reopening the veteran's claim on a 
presumptive basis.

With regard to service connection on a direct basis, the 
Board finds that none of the new evidence received is 
material.  Current VA treatment records merely show a 
continuing diagnosis of COPD and treatment thereof.  There is 
nothing in the new medical evidence indicating a relationship 
exists between the veteran's current COPD and any injury or 
disease incurred in service.  Although the veteran testified 
at the hearing before the undersigned in September 2005 that 
his COPD is the result of bronchitis that he had in service, 
the veteran is not competent to state such an opinion.  Such 
an opinion would require medical expertise that the veteran 
has not shown that he has.  Thus his statement is incredible 
and cannot be the basis for reopening his claim for service 
connection.  

For the foregoing reasons, the Board finds that new and 
material evidence has not been received since the new 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim.  Thus the veteran's claim to 
reopen is denied.

A Back Disorder

The veteran was previously denied service connection for a 
back disorder is September 2002 because there was no evidence 
of the incurrence of a back disorder in service related to 
the veteran's current complaints of low back pain.  The 
veteran filed a claim to reopen in October 2003.  In order 
for the new evidence received since September 2002 to be 
material, therefore, it must relate to this fact.

The new evidence received since September 2002 is not 
material because it does not relate to the fact that the 
veteran incurred an injury or disease in service that is 
related to his current low back pain.  The new medical 
evidence fails to establish any relationship between the 
veteran's current low back pain and his military service.  

The veteran testified that he did not injure his low back in 
service but that his current low back problems are related to 
his bilateral knee disorders, which he claims he did injure 
in service.  Thus the veteran has alleged the alternate 
theory of secondary service connection.  A new theory of 
causation for the same disease or injury that was the subject 
of a previously denied claim cannot be the basis of a new 
claim.  Boggs v. Peake, No. 2007-7137 (Fed.Cir. Mar. 26, 
2008).  Thus, the mere fact the veteran is alleging that his 
current low back condition is secondary to his bilateral knee 
disorders is not sufficient to reopen his claim.  There must 
be new and material evidence to support the new theory of 
causation.

As previously decided, the veteran's bilateral knee disorders 
are not related to service and, therefore, service connection 
has been denied.  As service connection for bilateral knee 
disorders has not been established, entitlement to secondary 
service connection for a back condition cannot be found.

Nevertheless, the Board must consider whether any of the new 
evidence received relates to the issue of whether the 
veteran's current low back pain is directly related to 
service.  The Board finds that it does not.  The new medical 
evidence fails to establish that the veteran incurred any 
injury or disease related to his low back in service or that 
a nexus between the veteran's current low back pain and his 
military service exists.   Thus the new evidence is not 
material, and the veteran's claim to reopen for service 
connection for a low back disorder must be denied.


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder is denied.

Entitlement to service connection for a bilateral knee 
disorder is denied.

New and material evidence has not been received, and the 
veteran's claim for service connection for chronic 
obstructive pulmonary disease (COPD), claimed as a lung 
condition, is not reopened and this appeal is denied.

New and material evidence has not been received, and the 
veteran's claim for service connection for a back disorder is 
not reopened and this appeal is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


